Citation Nr: 1411909	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  13-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for rectal cancer.

2.  Whether the rating reduction from 30 percent to 10 percent for bilateral hearing loss, effective July 1, 2011, was proper.

3.  Entitlement to an increased rating for bilateral hearing loss, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 and September 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran filed a claim for increased rating for hearing loss in July 2010.  The claim was subsumed when the RO proposed to decrease the Veteran's rating.  The Board has restored the Veteran's 30 percent rating for hearing loss, and the RO still has to adjudicate whether an increase is warranted.  Consequently, the Board has added the issue to the title page.  

The issues of entitlement to an increased rating for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The record does not show that the Veteran was exposed to ionizing radiation during active military service.

2.  The evidence weighs against a finding that the Veteran's current rectal cancer is related to his active service.

3.  A rating decision dated in February 2011 proposed to reduce the evaluation for hearing loss from 30 percent to 10 percent; this was implemented in an April 2011 rating decision and made effective July 1, 2011. 

4.  The medical evidence of record does not establish that there was an actual improvement in the Veteran's service-connected hearing loss or in his ability to function.

CONCLUSIONS OF LAW

1.  The criteria for service connection for rectal cancer have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.309, 3.311 (2013).

2.  The criteria for restoration of the 30 percent schedular rating for service-connected hearing loss have been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In September 2010 and July 2011 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2008, October 2010, and February 2011, which are fully adequate.  The duties to notify and to assist have been met.  

The Board notes that the RO did not provide a medical examination or obtain a nexus opinion regarding the Veteran's rectal cancer.  As will be discussed below, he did not have any manifestations of rectal cancer during his period of military service.  Further, there is no medical or lay evidence to support the conclusion that his current rectal cancer is related to his period of service.  The Veteran does not report having any symptoms related to rectal cancer in service, and there is no credible evidence that he was exposed to ionizing radiation.  Finally, there are no contentions of continuous symptomatology since service.  

In summary, there is no evidence of an event, disease, or injury in service to which his rectal cancer could be related.  Consequently, a VA examination is not necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F. 3d 1274, 1278   (Fed. Cir. 2010) (noting that a Veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Rectal Cancer

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469   (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In this case, an April 1960 separation examination shows normal clinical findings. However, the Veteran does not contend that he had rectal cancer during service. Rather, he contends that he developed rectal cancer many years following service due to radiation exposure from his time spent serving at Killeen Base, Texas, Company C.  In a September 2011 correspondence, he stated that the base was one of seven atomic weapons storage and assembly facilities in the nation.  Internet articles substantiate the Veteran's contention that the base was used for storage and assembly of nuclear weapons at the beginning of the cold war.  His DD 214 shows that he did serve at Killeen Base, Texas.  However, it does not show that he participated in any radiation-risk activities recognized by VA regulations.  See 38 C.F.R. § 3.309(d)(3).  Radiation-risk activities are defined under 38 C.F.R. § 3.309(d)(3).  The term "radiation-exposed Veteran" is based on "radiation-risk activity," recognizing service in certain places during specified times, and does not include merely stationed at a base where nuclear weapons were stored and assembled.  The Veteran's service does not qualify him as a radiation exposed Veteran.  See id. 

Nearly fifty years after active service, the Veteran developed rectal cancer.  See April 2009 VA treatment records.  Careful review of VA treatment records does not suggest that the Veteran's cancer was in any way related to service. 

In his April 2013 substantive appeal (VA Form 9), the Veteran stated that atomic weapons were moved around his location and that he was within one foot of atomic weapons that were emitting radiation.  

As noted, the service records do not show, nor does the Veteran assert, that he participated in any radiation-risk activity as recognized by VA regulations.  See 38 C.F.R. § 3.309(d)(3).  He is not competent to state whether he was exposed to radiation during his service at Killeen Base, as this is not the type of exposure a lay person is capable of observing.  See Layno, 6 Vet. App. at 470 (finding a Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Veteran's reports of exposure to radiation during service, standing alone, have no probative value.   Id.; 38 C.F.R. § 3.309(d)(3). 

A September 2011 correspondence from the Army Dosimeter Center reflects that it did not have any records pertaining to the Veteran.  The Board notes that the internet articles submitted by the Veteran state that Killeen Base (which was redesignated West Fort Hood) did store nuclear weapons, and that routine maintenance and assembly of nuclear weapons produced small quantities of contaminated wastes, which were placed in lead-lined cylinders and stored in underground tubes.  However, these low-level burial sites are considered "low risk" by the regulators and do not warrant remediation.  

Since the probative evidence is against a showing that the Veteran participated in a radiation risk activity during service, service connection is not warranted on a presumptive basis based upon radiation exposure.  38 C.F.R. §§ 3.309(d)(3), 3.311. 

Despite the foregoing presumption provisions, the Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994). 

However, in this case, the Veteran has not presented any evidence that his rectal cancer was directly caused by service.  As noted, the Veteran's service treatment records contained no findings attributed to rectal cancer, nor were there any such findings for decades after service.  

The lack of any post-service treatment records until April 2009 is probative to the issue of chronic disability.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

In sum, the Veteran may genuinely believe that his rectal cancer is related to service, and specifically to radiation exposure incurred therein.  However, he does not assert, nor do service records confirm, participation in radiation risk activities that are recognized by VA.  The Board does not consider his assertions of radiation exposure competent and they have no probative value.  Layno, 6 Vet. App. at 469; Caluza, 7 Vet. App. at 510-511.  He has not otherwise provided probative reports of a continuity of symptomatology with an event, injury, or disease incurred during service.  Accordingly, the evidence does not present a basis to grant the claim. 38 C.F.R. §§ 3.303, 3.303(b), 3.309, 3.311.
 
For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for rectal cancer must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Hearing loss 

Analysis

38 C.F.R. § 3.105(e) allows for a reduction in the evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  First, there must be a rating action proposing the reduction, and the Veteran must be given 60 days to submit additional evidence and to request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

Prior to the reduction, the Veteran's 30 percent evaluation for hearing loss had been in effect from May 30, 2008, to July 1, 2011.  As the rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344(a),(b), which provide additional regulatory hurdles to rating reductions, do not apply.  The provisions of 38 C.F.R. § 3.344(c) hold that ratings in effect for less than five years can be reduced upon a showing that the disability has improved.

In Brown v. Brown, 5 Vet. App. 413   (1993), the Court of Appeals for Veterans Claims (Court) identified general regulatory requirements that are applicable to all rating reductions, including those which have been in effect for less than five years. Id., 5 Vet. App. at 417.  Pursuant to 38 C.F.R. § 4.1, it is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  Id., 5 Vet. App at 420.  Similarly, 38 C.F.R. § 4.2, establishes that "[i]t is the responsibility of the rating specialist to interpret reports of examination in light of the whole record history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present."  Id.  The Court has held that these provisions "impose a clear requirement" that rating reductions be based on the entire history of a Veteran's disability.  Id. 

Furthermore, per 38 C.F.R. § 4.13 , the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. App. at 420-421; see also 38 C.F.R. §§ 4.2, 4.10; 38 C.F.R. 3.344(c).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless VA concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction. 

In the present case, the Board finds that the reduction of the Veteran's disability rating for his service-connected hearing loss was not appropriate. 

Relevant to the claim on appeal, the Veteran's underwent a VA authorized examination in August 2008, in conjunction with his initial claim for service connection for hearing loss.  He underwent additional VA examinations in October 2010 and February 2011.

Examination findings revealed the following puretone thresholds, in decibels, and speech recognition scores for the right ear:



HERTZ




1000
2000
3000
4000
Avg.
Speech
Aug. 2008
30
70
80
95
68.75
80%
Oct. 2010
30
65
80
90
66.25
76%
Feb. 2011
25
65
75
90
63.75
84%

Examination findings revealed the following puretone thresholds, in decibels, and speech recognition scores for the left ear:



HERTZ




1000
2000
3000
4000
Avg.
Speech
Aug. 2008
30
80
80
80
67.5
68%
Oct. 2010
35
75
75
80
66.25
80%
Feb. 2011
30
70
80
75
63.75
80%

In August 2008, the pure tone average was 69 decibels in the right ear and 68 decibels in the left ear.  Speech recognition scores were 80 percent in the right ear and 68 percent in the left ear.  Such examination findings translate to level VI hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  However, since the Veteran's hearing loss (in each ear) represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level V hearing in the right ear and level V hearing in the left ear.  Taking the more beneficial findings for each ear results in level V for the right ear and level VI for the left ear.  Pursuant to 38 C.F.R. § 4.86(b), those numbers are then increased to the next higher Roman Numeral.  Consequently, the Veteran had level VI hearing in the right ear and level VII in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 30 percent rating.

In October 2010, the pure tone average was 66 decibels in the right ear and 66 decibels in the left ear.  Speech recognition scores were 76 percent in the right ear and 80 percent in the left ear.  Such examination findings translate to level IV hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  These results do not indicate an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b).  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent rating.

Finally, in February 2011, the pure tone average was 64 decibels in the right ear and 64 decibels in the left ear.  Speech recognition scores were 84 percent in the right ear and 80 percent in the left ear.  Such examination findings translate to level III hearing in the right ear and level IV hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  However, since the Veteran's hearing loss (in the left ear only) represents an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.86(b), Table VIa may be used if it reflects a higher level of hearing loss.  The Board notes that, pursuant to Table VIa, the findings translate to level V hearing in the left ear. Pursuant to 38 C.F.R. § 4.86(b), the number is then increased to the next higher Roman Numeral.  Consequently, the Veteran had level III hearing in the right ear and level VI in the left ear.  Applying Table VII, Diagnostic Code 6100, this equates to a 10 percent rating.

The Veteran has adamantly stated that his hearing has not improved, and in fact, has stated that it continues to get worse (see March 2011 statement in support of the claim).  The Board notes that while the puretome threshold levels have decreased, that the amount of the decrease has been negligible.  Morevoer, neither of the more recent examinations (October 2010 and February 2011), nor any subsequent evidence, demonstrates that the Veteran has an increased ability to function under the ordinary conditions of life and work. 

The Board finds that the preponderance of the evidence is against a finding that that the Veteran has an increased ability to function under the ordinary conditions of life and work.  Thus, for the foregoing reasons, the Board finds that the reduction of the Veteran's disability rating for his service-connected hearing loss was not appropriate, and the 30 percent disability rating is restored.


ORDER

Entitlement to service connection for rectal cancer is denied.  

Restoration of a 30 percent rating, effective July 1, 2011, for service-connected hearing loss is warranted.



REMAND

The Veteran has consistently argued that his hearing loss has worsened, not improved.  Moreover, he believed that the examination findings which showed improved hearing are flawed.  In his August 2011 notice of disagreement, he requested another audiologic examination.  The Board finds that another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's claims folder should be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


